DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-4, 6-8, 10-11, 14, 16-17 and 21-35 are pending in the present application.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the instant claims is 6 January 2014.

Declaration under 37 C.F.R. § 1.132
The declarations by Dr. Binning, filed 16 December 2019, Dr. Sutivisedsak, filed 25 January 2022 and Mr. Kuehl, filed 25 January 2022, are sufficient to establish that Provisional Application No. 61/923,942 provides adequate support for the recitation of “ethoxylated soybean oil” in the present claims.

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 25 January 2022, with respect to the rejections of claims 1, 3-4, 6-8, 10-11, 14, 16-17 and 21-35 under 35 U.S.C. 112(b), 102(a)(2) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made herein below.

Withdrawn Rejections/Objections
The objection to the disclosure is withdrawn in view of the amendment to the Specification filed 25 January 2022.
The rejection of claims 27 and 31 under 35 U.S.C. 112(b) is hereby moot in view the amendment to cancel the claims.
The rejection of claims 1, 10-11, 16-17, 21-22 and 24 under 35 U.S.C. 102(a)(2) as being anticipated by Di Modugno et al. (US 9,131,679) is hereby withdrawn in view of the claims receiving the effective filing date of 6 January 2014.
The rejection of claims 3-4, 6-8, 14, 23 and 25-35 under pre-AIA  35 U.S.C. 103 as being unpatentable over Di Modugno et al. (US 9,131,679) in view of Worthley et al. (US 6,797,673) and McManic et al. (US 2006/0180677) is hereby withdrawn in view of the claims receiving the effective filing date of 6 January 2014.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10-11 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mainx et al. (US 2004/0171492 A1) as evidenced by Ahmed et al. (US 10,736,843).
Mainx et al. disclose compositions comprising soybean oil ethoxylates as adjuvants in standard agrochemical formulations for improving resistance of plant protection agents to rain ([0001], [0020]-[0021]; Claims 10 and 15).  Mainx et al. teach that soybean oil comprises free fatty acids, lecithin and up to 0.8% tocopherol ([0026]).  Thus, the ethoxylation of soybean oil would also produce ethoxylated lecithin.  Mainx et al. further disclose that the agrochemical formulation may include fertilizers and pesticides ([0011], [0032]; Claim 16).  Mainx et al. disclose that the compositions are sprayed onto plants ([0033]).
Regarding the nonionic surfactant, Mainx et al. teach up to 0.8% tocopherol.  As evidenced by Ahmed et al., tocopherol can function as a nonionic surfactant (col. 3, ln. 5-6 and 51-52).
Therefore, the compositions according to Mainx et al. comprise ethoxylated lecithin, ethoxylated soybean oil, a free fatty acid and a nonionic surfactant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 6-8, 14, 21-25, 28-30 and 32-35 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mainx et al. (US 2004/0171492 A1) as evidenced by Ahmed et al. (US 10,736,843) as applied to claims 1, 10-11 and 16-17 above, further in view of Worthley et al. (US 6,797,673) and McManic et al. (US 2006/0180677 A1).
The teachings of Mainx et al. are discussed above and incorporated herein by reference.  
Instant claims 3-4, 23, 25 state that the nonionic surfactant is present in an amount of about 5 weight percent to about 40 weight percent, or about 10 weight percent to about 30 weight percent, based on the total weight of the agent.
Instant claims 21-22 and 24 state that the nonionic surfactant is an ethoxylated alcohol.
Instant claim 33 states that the nonionic surfactant has an HLB of between about 8-16.
Mainx et al. do not explicitly disclose compositions comprising about 10-30 wt.% nonionic surfactant, that the nonionic surfactant is an ethoxylated alcohol, or that the nonionic surfactant has an HLB of 8-16.
Worthley et al. teach lecithin-containing drift reduction compositions which aid in the deposition onto and penetration into plants by aqueous sprays applied to agricultural acreage (col. 1, ln. 13-19).  Worthley et al. teach that certain substantially neutral, lecithin-containing formulations can be utilized in an aqueous mixture or solution as drift control agents with improved drift reduction resulting from optimized droplet size distribution (col. 3, ln. 26-30).  Worthley et al. teach that the drift control agents contain lecithin, a methyl ester which functions as a viscosity modifying agent and a non-ionic surfactant which functions as a water dispersing agent (col. 3, ln. 36-39).  Worthley et al. teach that the drift control agent contains 30-70% by weight of the lecithin, 10-40% by weight of the methyl ester, and 10-40% by weight of the non-ionic surfactant (col. 3, ln. 43-48; and col. 4, ln. 25-45).  Worthley et al. further teach that in a preferred embodiment the non-ionic surfactant is a polyoxyethylene ether, preferably TomadolTM 1-5 (col. 3, ln. 48-55; and col. 4, ln. 41-42).  Worthley et al. also teach an aqueous spray composition containing the drift control agent and bioactive materials, such as pesticides, herbicides, fungicides, insecticides, foliar nutrients, etc. (col. 5, ln. 17-49).  It is noted that Tomadol 1-5 has an HLB of 11.2.
Instant claims 6-8, 14, 28-30 state that the fatty acid comprises a tall oil fatty acid, and that the fatty acid is present in an amount of about 1 weight percent to about 25 weight percent, or about 5 weight percent to about 20 weight percent, based on the total weight of the agent.
Mainx et al. do not explicitly disclose that the fatty acid comprises a tall oil fatty acid and is present from about 5 to about 20 weight percent of the total mixture, as instantly claimed.
McManic et al. teach agricultural compositions and methods of application for producing and applying a composition, which enhances the efficacy of an agrochemical, applied through drift reduction nozzles to a desired substrate which can be a plant, soil or crop ([0011]).  McManic et al. teach compositions comprising tall oil fatty acid (Tables 1, 3 and 5).  McManic et al. further teach that fatty acids are commonly used in agricultural compositions that form an enhanced activity when added to the spray tank ([0016]).
Also, the instant specification states that the main component of tall oil fatty acids is C18 fatty acids ([0044]).  
Instant claim 32 states that the pH ranges from about 3 to about 9.
Mainx et al. do not explicitly disclose a pH of about 3 to about 9.  However, Worthley et al. teach that certain substantially neutral, lecithin-containing formulations can be utilized in an aqueous mixture or solution as drift control agents with improved drift reduction resulting from optimized droplet size distribution (col. 3, ln. 26-30).  Worthley et al. teach that the drift control agent has a substantially neutral pH when mixed 1% w/w with water, such as a pH of from 6.0 to 8.0, preferably 6.5 to 7.5, most preferably 6.8 to 7.2 (col. 4, ln. 35-32).
Instant claims 34-35 state that the composition further comprises a humectant, which comprises diethylene glycol.
Mainx et al. do not explicitly disclose that the composition further comprises a humectant, including diethylene glycol.  However, Worthley et al. teach that the lecithin-containing drift reduction compositions comprise from 0-25% of a glycol, preferably 5-20% of a glycol, and most preferably 12-15% of the glycol, wherein diethylene glycol is a preferred glycol (col. 3, ln. 57-63; col. 9, ln. 23, Example II).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art, prior to the effective filing date of the instant invention, to prepare compositions according to Mainx et al. comprising ethoxylated soybean oil, ethoxylated lecithin, tall oil fatty acids and Tomadol 1-5 or Tomadol 1-7 surfactants, as well as diethylene glycol, as reasonably suggested by Mainx et al., Worthley et al. and McManic et al.  Such would have been obvious because Mainx et al. teach agrochemical formulations comprising a surfactant, and Worthley et al. teach that Tomadol 1-5 is a suitable non-ionic surfactant that functions as a water dispersing agent.  Also, McManic et al. teach that tall oil fatty acid is suitable for use in agricultural compositions, wherein the adjuvants enhance activity when added to the spray tank.  Also, Worthley et al. teach that the compositions are neutral and comprise diethylene glycol.  It would have been prima facie obvious to include tall oil fatty acid in the compositions of Mainx et al. since fatty acids are commonly used in agricultural compositions that form an enhanced activity when added to the spray tank, as reasonably taught by McManic et al.  Also, it would have been obvious to prepare substantially neutral pH drift control agents with a pH of 6 to 8, preferably a pH of 6.5 to 7.5, most preferably a pH of from 6.8 to 7.2, according to Worthley et al.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616